Citation Nr: 9908879	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

Entitlement to an initial evaluation in excess of 20 percent 
for a disability of the right index and middle fingers.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right inguinal hernia.

Entitlement to an initial compensable evaluation for an 
ingrown toenail, great toe, of the right foot.

Entitlement to an initial compensable evaluation for an 
ingrown toenail, great toe, of the left foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Oakland, California, Regional Office 
(RO) of the Department of Veterans' Affairs (VA).

The appellant, in his September 1996 substantive appeal, 
requested that he be scheduled for a Travel Board hearing at 
the local RO.  A Travel Board hearing was held in December 
1998.  A transcript of this hearing is of record.  As the 
Board Member who conducted the hearing terminated employment 
with the Board, the veteran was notified by letter dated in 
February 1999 that he had a right to another hearing by a 
Member of the Board.  The Board notes that, in March 1999, 
the appellant stated that he did not desire an additional 
hearing.


At his December 1998 hearing, the appellant raised additional 
claims.  He then indicated that he wished to assert a claim 
of entitlement to service connection for carpal tunnel 
syndrome of the right wrist, either on a direct service 
connection basis or as secondary to his service-connected 
disability of the right index and middle fingers; and 
entitlement to service connection for a (surgical) scar and a 
right testicle disability.  These two latter claims flow from 
the appellant's in-service hernia operation.  He maintains 
now that he should be granted service connection separately - 
apart from the RO's award of service connection for a right 
inguinal herniorrhaphy - for the scar that resulted from his 
in-service surgery and the pain, discomfort, and numbness 
which he presently experiences in his right testicle.  The 
appellant's service connection claims are referred back to 
the RO for all appropriate development and action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that the appellant's present 
claims need to be remanded to the RO for further evidentiary 
development.  In particular, the Board has found that the 
appellant's current VA treatment records were not procured.  
The Board has also found that there are outstanding private 
treatment/evaluation records.

The appellant, at his December 1998 Travel Board hearing, 
spoke of pertinent VA treatment from the Livermore, 
California, VA Medical Center (MC) for three years.  Indeed, 
he testified that he goes to physicians "a lot."  At this 
hearing, the appellant also testified to private 
counseling/therapy related to PTSD.

The Board notes further that, in statements submitted after 
the December 1998 Travel Board hearing, both the appellant 
and his wife talked about relevant post-service 
treatment/evaluation.  

The appellant additionally provided some of his current VA 
treatment records after his December 1998 hearing.  These VA 
medical records reveal that the appellant has been attending 
private therapy for his PTSD.

The Board points out that the record contains other evidence 
that the appellant has obtained pertinent, post-service 
treatment.  For instance, his representative stated in April 
1997 that he has received post-service treatment for all of 
his current service-connected disabilities.

The RO unfortunately did not secure the appellant's current 
VA treatment records during the adjudication of his current 
claims, nor did it obtain his relevant, post-service private 
treatment/therapy records.  The appellant's complete, current 
medical records, VA and private, are essential in order for a 
proper and thorough adjudication of his increased rating 
claims.

During the RO's adjudication of his current claims, the 
appellant was afforded several VA examinations.  However, 
such VA examinations obviously took place without his 
complete, current medical records.  It therefore cannot be 
said that the appellant was given informed and competent VA 
examinations.  The Board believes that additional VA 
examinations are necessary in this case in order for adequate 
evaluations of his increased rating claims.

The Board observes that the governing rating criteria for 
psychiatric disabilities were revised during the time that 
the appellant's PTSD claim was adjudicated by the RO.  

The appellant was properly scheduled for a new VA psychiatric 
examination in July 1997, after the applicable rating 
criteria had been revised; indeed, the RO expressly asked 
that he be examined under the new rating criteria.  But the 
July 1997 VA psychiatric examiner only considered the 
appellant's PTSD disability under the old rating criteria for 
psychiatric disabilities.

Due process requires that the Board now remand the 
appellant's PTSD claim to the RO so that he may be afforded a 
VA psychiatric examination with the new rating criteria in 
mind.  The RO has considered the veteran's claim under the 
"change in the law" cited above.  However, it did so 
without the benefit of a new VA psychiatric examination which 
specifically addresses the new rating criteria.

Where the law or a regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
has provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

As there is no indication here that the Secretary has 
precluded application of either the old or the new, amended 
version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for PTSD be initially evaluated by the 
RO under the relevant regulations effective both before and 
after the November 7, 1996, amendment to the Rating Schedule 
(38 C.F.R. Part 4 (1996)).  See Bernard v. Brown, 4 Vet. 
App. 384 (1995).

The appellant's PTSD claim, for this reason, must be returned 
to the RO so that he may be examined with the new rating 
criteria in mind, and his PTSD increased rating claim 
properly re-adjudicated under the new revised criteria for 
rating psychiatric disabilities.  38 C.F.R. § 4.132 was 
redesignated as 
38 C.F.R. § 4.130, and revised, effective November 7, 1996, 
so that there are currently new criteria for evaluating 
psychiatric disabilities.  Federal Register, 
Vol. 61, No. 196, October 8, 1996, page 52695-52702.

VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a).  This 
duty to assist includes the duty to develop facts when the 
record before the Board is clearly inadequate.  
EF v. Derwinski, 1 Vet. App. 324 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  (emphasis added).

The Board notes that this case involves an appeal as to the 
initial ratings of the disabilities at issue, rather than 
increased rating claims where entitlement to compensation had 
previously been established.  Fenderson v. West, No. 96-947, 
slip op. At 8 (U.S. Vet. App. Jan. 20, 1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" rating.  Id. at 9.  The RO has not had the 
opportunity to determine whether staged ratings for the 
disabilities at issue are appropriate.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), the Board is deferring 
adjudication of the issues prepared and certified for 
appellate review pending a remand of the case to the RO for 
the following actions:

1.  Copies of the appellant's current VA 
treatment records from the Livermore, 
California, VAMC should be obtained and 
associated with his claims file.  The RO 
should request all treatment/evaluation 
and hospitalization records for the 
period from July 1995 to the present 
time.  To ensure a complete evidentiary 
record, the RO should query the appellant 
as to whether he has received any other 
relevant VA treatment or evaluation since 
his separation from the military.  If he 
responds in the affirmative, such 
additional VA medical records must be 
procured.

2.  The RO should take all necessary 
steps to obtain complete copies of the 
appellant's relevant, post-service 
private treatment records.  The RO should 
write the appellant and ask that he 
provide all necessary information 
regarding this pertinent private 
treatment, including full names of 
treatment providers, mailing addresses, 
and approximate dates of treatment; the 
RO should gain any necessary 
authorization from him in order to 
acquire copies of these records.  At a 
minimum, the RO should obtain the 
appellant's private treatment/evaluation 
records from the Family Service Center; 
that relationship counseling referred to 
at his July 1997 VA examination; that 
counseling mentioned at his December 1998 
hearing; and the group therapy in Modesto 
noted in his VA medical records.

3.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence pertinent to his 
current claims.  The RO should advise the 
appellant as to what sort(s) of evidence 
would be helpful in establishing 
entitlement to the benefits sought; for 
instance, documentation from his employer 
demonstrating the effect of his service-
connected PTSD upon his work functioning.  
Any evidence identified by the veteran 
should be secured by the RO and 
associated with his claims folder.

4.  Following such development, the RO 
should schedule the appellant for a 
comprehensive VA psychiatric examination 
in order to determine the current nature 
and extent of severity of his service-
connected PTSD.  

Any necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be undertaken 
at this time.  The appellant's claims 
file, copies of the previous and amended 
criteria for rating psychiatric 
disorders, and a separate copy of this 
remand must be made available to, and 
thoroughly reviewed by, the VA 
psychiatric examiner prior to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.

First, the psychiatrist must give a 
detailed account of all manifestations of 
PTSD found to be present.  The Board 
notes that the appellant has suffered 
from depression in the past.  The VA 
psychiatrist should therefore determine 
whether the appellant's depression is a 
facet of his PTSD disability or 
constitutes a separate, unrelated 
disability.  If the depression is 
concluded to be a separate disability, 
the VA examiner should specify which 
symptoms are associated with the 
appellant's service-connected PTSD and 
which are related to his depression.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, that should be so declared.

The examiner must express an opinion as 
to the impact of the appellant's service-
connected PTSD on his employment, as well 
as the effect of this disorder on his 
social functioning.  

The psychiatrist is requested to give an 
opinion as to which of the following 
criteria best describes the veteran's 
current psychiatric disability picture 
due solely to his service-connected PTSD:

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress; or 
symptoms controlled by continuous 
medication;

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss;

(4) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships;
(5) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); and 
the inability to establish and 
maintain effective relationships;

(6) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; and 
memory loss for names of close 
relatives, own occupation, or own 
name.

A multi-axial assessment should be 
performed, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V Global Assessment of 
Functioning (GAF) score, with an 
explanation of the numeric code assigned, 
is to be included.

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

In addition, the severity of the 
appellant's service-connected PTSD must 
again be related in terms of the old 
rating criteria for psychiatric 
disabilities.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  In this 
regard, the terms/phrases (a.) "total" 
or "demonstrably unable to obtain or 
retain employment"; (b.) "severe"; 
(c.) "considerable"; (d.) "definite"; 
(e.) "mild"; or (f.) "no impairment of 
working ability" should be used to 
describe the severity of the appellant's 
social and, especially, industrial 
impairment as the result of his service-
connected PTSD.  Any opinions expressed 
as to the severity of PTSD must be 
accompanied by a complete rationale.

5.  The RO should then schedule the 
appellant for VA examination by an 
orthopedic surgeon and a neurological 
specialist in order to determine the 
current nature and extent of severity of 
his service-connected right index and 
middle fingers disability.  Any necessary 
diagnostic tests and procedures are to be 
performed at this time.  The appellant's 
claims file and a separate copy of this 
remand must be made available to, and 
thoroughly reviewed by, the examining 
orthopedist and the examining neurologist 
prior to conduction and completion of 
their examinations and the examination 
reports must be annotated in this regard.

Both VA specialists must make detailed 
and comprehensive findings as to all 
current manifestations or symptomatology 
of the right fingers disorder.  The 
specialists must make express, detailed 
findings regarding the pain, discomfort, 
and functional limitations or loss 
produced by this disability.  The degree 
of the appellant's pain should be 
quantified - i.e., whether it is mild, 
moderate, severe, etc..  A mere reporting 
of the appellant's symptoms is not 
sufficient.  These should, instead, be 
related in thorough, common, and 
practical terms.  The examiners must also 
discuss the overall impact of this 
disability upon the appellant's 
functioning and employment; in 
particular, upon his employment as a 
mechanic.

The orthopedic examiner must further make 
findings concerning: tenderness; muscle 
strength; coordination; stiffness; 
limitation of motion for both the index 
and middle fingers (including pain on 
motion and the effect of repeated use of 
the fingers on range-of-motion), relating 
what encompasses normal range-of-motion 
for each finger and expressing an opinion 
as to the degree of the appellant's 
limitation of motion for the right middle 
and index fingers; and any other 
pertinent symptoms.

The neurological examiner should further 
explicitly make findings regarding the 
location, extent, and practical effect of 
nerve involvement, if any, which is 
etiologically related to the appellant's 
right middle and index fingers 
disability.  The VA examiner should 
expressly declare whether there is, and 
the nature, severity, and location 
thereof, radiation of pain and/or 
numbness from the fingers into the right 
hand and wrist.

A complete and clear rationale for all 
opinions expressed by these two 
specialists must be provided.

6.  The RO should then schedule the 
appellant for VA examination by an 
appropriate specialist in order to 
determine the current nature and extent 
of severity of his service-connected 
residuals of a right inguinal hernia.  
Any necessary diagnostic tests and 
procedures are to be conducted at this 
time.  The appellant's claims file and a 
separate copy of this remand must be made 
available to, and thoroughly reviewed by, 
the examining specialist prior to 
conduction and completion of the 
examination and examination report must 
be annotated in this regard.  The VA 
specialist must make detailed and 
comprehensive findings as to all current 
manifestations or symptomatology of the 
status post-right inguinal hernia.

The degree of the appellant's pain should 
be quantified - i.e., whether it is mild, 
moderate, severe, etc..  A mere reporting 
of the appellant's symptoms is not 
sufficient.  These should, instead, be 
related in thorough, common, and 
practical terms.  The examiner must also 
discuss the impact of this disability 
upon the appellant's functioning and 
employment as a mechanic.  The examiner 
must further make findings concerning 
tenderness; need for a support device, 
such as a truss; swelling; pressure; 
effect on urination, if any; presence of 
a bulge; need for further surgical 
intervention; and any other pertinent 
symptoms.  A complete and clear rationale 
for all opinions expressed by this 
specialist must be provided.

7.  The RO should then schedule the 
appellant for VA examination by a 
podiatrist in order to determine the 
current nature and extent of severity of 
his service-connected ingrown toenail 
disabilities.  Any necessary diagnostic 
tests and procedures are to be performed 
at this time.  The appellant's claims 
file and a separate copy of this remand 
must be made available to, and thoroughly 
reviewed by, the podiatrist prior to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.

The VA specialist must make detailed and 
comprehensive findings as to all current 
manifestations or symptomatology of the 
service-connected ingrown toenail 
disabilities.

The degree of the appellant's pain should 
be quantified - i.e., whether it is mild, 
moderate, severe, etc..  A mere reporting 
of the appellant's symptoms is not 
sufficient.  These should, instead, be 
related in thorough, common, and 
practical terms.  The examiner must also 
discuss the impact of the two 
disabilities upon the appellant's 
functioning and employment as a mechanic.

The specialist must further make findings 
concerning: 
itching; tenderness; presence of calluses 
and blisters (caused by the two 
disabilities); oozing and bleeding 
(including after use); swelling; need for 
specialized shoes; and any other 
pertinent symptoms.

A complete and clear rationale for all 
opinions expressed by this podiatrist 
must be furnished.

8.  Thereafter, the RO should review the 
appellant's claims file to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested VA examination reports and 
required opinions to ensure that they are 
fully responsive to, and in complete 
compliance with, the directives of this 
remand and, if they are not, the RO must 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues presently on 
appeal to the Board, based upon a review 
of all the relevant evidence.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  Thereafter, this case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is otherwise notified by 
the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


